Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-20 are allowed over the prior art of record. 
Regarding claim 1, the prior art of record, specifically Kesho et al. (US 2014/0319528) disclose a display device having the dummy lines includes a main portion which extends in the second direction Y, and bent portions which are formed integral with the main portions and bent from the main portions. The bent portions extends in the first direction X, and bent at right angles with the main portions at the non-display area. See ¶46 and Fig 5.
However, none of the prior art cited alone or in combination provides the motivation to teach the claimed invention is directed to a display device for reducing a dead space and for preventing or reducing pattern visibility at a display area. Claimed invention “a display device” including claimed limitations “the display area comprising a first area and a second area; a dummy line at the second area, and connected to the voltage line, the dummy line comprising a plurality of horizontal dummy patterns and a plurality of vertical dummy patterns that are alternately connected to one another.”
Claimed structures in combination with the claimed limitations of the base claim are neither, singularly or in combination, disclosed nor suggested by the prior art of record.

Regarding claim 14, the prior art of record, specifically Lim (US 2019/0181213) discloses a display device having the plurality of connecting metal lines CML is disposed to have a stepped shape in the curved area so that the connecting metal lines CML which may compensate the scan load may be disposed without widening the non-display area NA. See ¶66 and Fig 4.
However, none of the prior art cited alone or in combination provides the motivation to teach the claimed invention is directed to a display device for reducing a dead space and for preventing or reducing pattern visibility at a display area. Claimed invention “a display device” including claimed limitations “the display area comprising a first area and a second area; a connection line at the first area, and connected to the data line to transmit a data signal supplied from the pad area to the data line, the connection line comprising a plurality of horizontal connection patterns and a plurality of vertical connection patterns that are alternately connected to one another.”
Claimed structures in combination with the claimed limitations of the base claim are neither, singularly or in combination, disclosed nor suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Kevin Nguyen whose telephone number is 571-272-7697. The Examiner can normally be reached on Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin M Nguyen/Primary Examiner, Art Unit 2628                                                                                                                                                                                                        
             Dated: August 24, 2022